[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                       For the First Circuit


No. 00-2205

                           UNITED STATES,

                             Appellee,

                                 v.

                         MATTHEW P. DARBY,

                       Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF RHODE ISLAND

              [Hon. Mary M. Lisi, U.S. District Judge]


                               Before

                         Boudin, Chief Judge,
                  Selya and Lipez, Circuit Judges.



     Edward C. Roy, Jr., Esq. and Roy & Cook on brief for
appellant.
     Margaret E. Curran, United States Attorney, Donald C.
Lockhart and Terrence P. Donnelly, Assistant United States
Attorneys, on brief for appellee.


                          August 22, 2001
            Per Curiam. Matthew P. Darby appeals from the

sentence imposed following the revocation of his supervised

release.     The single issue he raises is that the sentencing

court     erred    in   applying     the    United   States      Sentencing

Guidelines by not reducing his “offense level” for his

acceptance of responsibility for the supervised release

violations.

            This    court      has   not    definitively    stated    what

standard of review applies to its review of revocation

sentences. See United States v. Ramirez-Rivera, 241 F.3d 37,

40 n.4 (1st Cir. 2001).           However, it has noted that all the

courts of appeal “agree upon a deferential standard of

appellate    review.”       Id.      To    the   extent   that    there   is

variation among the circuit courts in the standards applied,

it is between an abuse of discretion standard and something

more deferential, such as a “plainly unreasonable” standard.

See id.    For purposes of this appeal, we leave the standard-

of-review issue unresolved and apply the less deferential

“abuse of discretion” standard.

            “Violations of probation and supervised release are

not subject to the adjustments of offense level for which

provision    is    made   in      chapter    three   of   the    Sentencing

Guidelines. See ch. 7, pt. A.              Indeed, an entirely separate
‘Revocation Table,’ rather than the generally applicable

‘Sentencing Table,’ is provided for violations of probation

and supervised release, and the Revocation Table does not

employ offense levels. See U.S.S.G. § 7 B1.4, p.s.”                          United

States v. Grasso, 6 F.3d 87, 88 (2d Cir. 1993).                          Therefore,

the district court did not abuse its discretion by denying

Darby    a    reduction        in     offense      level    for    acceptance      of

responsibility.

              Darby’s brief also suggests that the district court

may have mistakenly believed that it lacked discretion to

depart downward from the range of imprisonment dictated by

the Revocation Table in chapter seven of the Sentencing

Guidelines.            The record does not support that argument,

however.          If the court had wanted to depart, but felt

constrained by the imprisonment range, then it would have

imposed a sentence at the bottom of that range: 8 months.

Instead, it imposed an 11-month sentence, in the middle of

the 8-to-14-month range.                   Nothing that the district court

said    during        the    sentencing       hearings      suggested      that    it

believed it lacked authority to depart below that range.

Instead, the court emphasized that it was influenced in its

choice       of   a    sentence       by    the    need     to   drive    home    the

seriousness           of    Darby’s    drug       problem    and   his    repeated


                                            -3-
violations of the law related thereto. The court expressly

found that the magistrate judge had taken Darby’s acceptance

of responsibility into account in arriving at a sentence

recommendation.

         The district court did not abuse its discretion.

Darby’s sentence is affirmed. See Loc.R. 27(c).




                            -4-